Judgment, Supreme Court, New York County (Harold Baer, Jr., J., at Wade and Huntley hearings, trial and sentence), rendered May 31, 1984, convicting defendant Sanchez, after a jury trial, of robbery in the first degree and robbery in the second degree, and sentencing him as a predicate felon to concurrent indeterminate terms of imprisonment of from 9 to 18 years, unanimously modified, on the law, to reduce the sentence imposed on defendant for robbery in the second degree to 7½ to 15 years, and otherwise affirmed.
Judgment, Supreme Court, New York County (Harold Baer, Jr., J., at Wade and Huntley hearings, trial and sentence), rendered July 5, 1984, convicting defendant Giles, after a jury trial, of robbery in the first degree and robbery in the second degree, and sentencing him as a predicate felon to concurrent terms of imprisonment of from 7 to 14 years, affirmed.
As the People acknowledge, the sentence imposed on Sanchez of 9 to 18 years’ imprisonment as a second felony offender under his conviction for robbery in the second degree exceeded the maximum sentence of 7 Vi to 15 years authorized for that offense, and the sentence is accordingly reduced to 7 Vi to 15 years.
We have considered the other issues presented by defendants and have concluded that the record discloses no error that would justify reversal of the judgments of conviction. Concur — Murphy, P. J., Sandler, Lynch, Kassal and Ellerin, JJ.